Common authorisation procedure for food additives, food enzymes and food flavourings - Food additives - Flavourings and certain food ingredients with flavouring properties - Food enzymes (debate)
The next item is the joint debate on the following recommendations for second reading on behalf of the Committee on the Environment, Public Health and Food Safety:
on the common authorisation procedure for food additives, food enzymes and food flavourings (16673/2/2007 - C6-0138/2008 - (Rapporteur: Mrs Westlund);
on food additives (16675/2/2007 - C6-0141/2008 - (Rapporteur: Mrs Westlund);
on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulations (EEC) No 1576/89 and (EEC) No 1601/91, Regulation (EC) No 2232/96 and Directive 2000/13/EC (16677/3/2007 - C6-0139/2008 - - (Rapporteur: Mrs Drčar Murko);
on food enzymes and amending Council Directive 83/417/EEC, Council Regulation (EC) No 1493/1999, Directive 2000/13/EC, Council Directive 2001/112/EC and Regulation (EC) No 258/97, (16676/1/2007 - C6-0140/2008 - (Rapporteur: Mrs Doyle).
rapporteur. - (SV) Mr President, I want to begin by thanking the Commission, Commissioner Vassiliou and her always helpful staff, the Slovenian Presidency, the Council of Ministers, my fellow rapporteurs, Avril Doyle and Mojca Drčar Murko, and of course the shadow rapporteurs from all the parties for excellent cooperation over the years we have worked on these matters.
I am glad that we have now settled on a compromise which brings simplification for the industry and at the same time strengthens consumer protection in a number of areas. Previously, for example, allergy sufferers were not even mentioned in the legislation. They will be if we approve the compromise tomorrow; it will then be easier in future to take account of how allergy sufferers are affected by additives.
I am also proud that we from Parliament have secured three crucial changes to the new rules. The first relates to so-called azo dyes. These are found, for example, in soft drinks and sweets, despite the fact that it has been shown scientifically that certain azo dyes can render children hyperactive. It was therefore important to me and to Parliament's Committee on the Environment, Public Health and Food Safety to get these substances banned. We did not succeed in this because the Member States are strongly opposed to both a ban and special labelling. Despite this opposition we did at least get a commitment that food containing these azo dye substances would be accompanied by a clear warning text.
The second change relates to the environmental effect of additives. An example of the potential of additives to affect the environment is the sweetener sucralose. Sucralose has been found to pass straight through the body and is not treated in our sewage systems. If the compromise is adopted, it will be clear that we have to take the environment into account when we make decisions on additives.
The third change relates to nanotechnology. Under the compromise, if an additive which has already been approved is altered by nanotechnology, it must be counted as a new additive and must be subjected to a new approval procedure.
As regards the regulation on the common authorisation procedure, firstly I welcome the fact that we are now to get such a common procedure. Secondly, it was important to ensure that EFSA is given sufficient time for its evaluations of various substances.
The Greens have tabled an amendment to ban azo dyes, which thus goes against the compromise with the Council on additives. By doing so they put at risk all the improvements mentioned, including a special warning text for azo dyes. I would like to have seen a ban, but it is not possible to get it accepted by the Council of Ministers. I am therefore minded to vote against a ban, since otherwise we risk not getting either a ban or a warning text, which would really not be in the interests of children.
Finally I urge all Members here in the Chamber to support the compromise tomorrow and vote against all other amendments.
rapporteur. - Mr President, flavourings are defined as the addition of odour or taste to meals and are mostly a mixture of a large number of aromatic preparations.
The European Parliament insisted on amendments which it believed would be the basis for a balanced and enforceable regulation taking into account scientific and technological developments. It is known that the Council and Parliament took a different stance on the issue of herbs and spices. Parliament believed that it has not yet been proven beyond reasonable doubt that prepared food in which certain undesirable compounds are naturally present has the same toxicological potential as when they are tested in isolation. Herbs and spices have been used since time immemorial without known adverse effects.
As the rapporteur, I was not seeking complete exemptions for herbs and spices from the limits set out in Annex III. Appropriate exemptions were requested to be granted only where scientific evidence is not complete and, therefore, possibly the situation is not yet mature enough to be harmonised at European level.
The second-reading compromise consisted, therefore, of appropriate guarantees given for some herbs and spices that exempted them from limits set out in Annex III. This helps to maintain the limits as proposed by the Council: 4 out of 11 purified active principles and in respect of some 30 out of 40 food categories. This is the most that could have been achieved and I, therefore, ask the European Parliament to vote for it.
As an individual MEP, however, I still have some concerns that I hope the Commission will take care of during the implementation stage. The compromise in the footnote does not apply when herbs and spices appear together with flavourings in compound food. The unintended effect of this could be that the food industry would move away from herbs and spices because extracts and flavourings are much easier to standardise. Due to the varying levels of active principles in herbs and spices, food manufacturers would have to vary their recipes on a batch-by-batch basis, and this would be very costly. The herbs and spices industry could even be wiped off the European market.
This must not happen because European consumers do not want such a limitation on their right to choose as well as for reasons of public health. The consumer would in this case paradoxically consume higher levels of flavourings, which, according to the so-called purification hierarchy, are closer to the undesirable active principles than herbs and spices. I would appreciate it if the Commissioner could reassure me that possible negative developments will be properly monitored and stopped if necessary.
Mr President, I am going to speak on behalf of the rapporteur, Mrs Doyle. I apologise on her behalf that she is unable to be here, as she is currently on the way to Strasbourg. Mrs Doyle welcomes the compromise with the Council on this Food Improvement Agents package, which is so essential.
Enzymes are added to food to perform a wide range of technological functions in the manufacture, processing, preparation, treatment, packaging, transport or storage of such food. They are most commonly used in baking, beer making, cheese production and the production of alcohol and other beverages. They play an increasingly important role in food production and can be used as an alternative to chemicals in improving the texture, appearance, nutritional value and taste of food. They also help in certain production processes.
This proposal is, in fact, the first specific European Union legislation aimed at food enzymes. There are currently no harmonised rules at Community level controlling the use of enzymes, which not only creates obstacles to trade and a lack of legal certainty, but also different consumer protection standards in the 27 Member States. Only three Member States have their own risk assessment procedures: the United Kingdom, France and Denmark.
Under the new legislation, which we will vote on tomorrow, harmonised rules will be established in the European Union for assessing, approving and controlling the enzymes used in food.
The rapporteur thinks that all of this is very important, as food safety will be improved and consumer choice will be increased, and consumers will have more information on what is in the food they eat.
She particularly welcomes the fact that the Council has agreed that the two authorisation procedures for any substance produced from genetically modified organisms may be carried out simultaneously, thus avoiding double authorisation of these products.
She is also very pleased that the Council has agreed to Parliament's wish to have a single legal basis, namely Article 95 of the EC Treaty, on the internal market, in accordance with the amendment tabled by her at first reading. It is also particularly helpful for the industry that the Council has provided a one-year transition period from the date of entry into force of the proposed Regulation, during which time food that is legally marketed or labelled that year may be sold up until a minimum storage life or the expiry date.
To conclude, the rapporteur would like to thank her colleagues for their support and cooperation, in particular Mrs Westlund and Mrs Drčar Murko and all the shadow rapporteurs, as well as the Slovenian Presidency, for their hard work. We have successfully coordinated four proposals for legislation and we will therefore improve the single market in this field, which promotes European innovation and competitiveness, at the same time ensuring a high level of food safety and environmental protection.
Member of the Commission. - Mr President, first of all I would first like to thank Parliament, and especially the three rapporteurs - Mrs Drčar Murko, Mrs Doyle and Mrs Westlund - for the considerable efforts they have made and the time they devoted to this important legislative package. In particular, I appreciate the efforts to keep the proposals together as a package, therefore achieving a consistent approach on these similar cases.
This legislative package makes an important contribution to the Commission's simplification programme. It provides for harmonisation within the respective fields and also promotes consistency between the three areas. The common authorisation procedure will establish a system for assessing and authorising additives, enzymes and flavourings in a consistent manner.
This is of major importance for consumer safety and the competitiveness of the food industry. The operators would, in particular, benefit fully from the advantage of a centralised, transparent and time-limited procedure.
In relation to the proposal on food additives, the regulation of such substances is important to ensure the safety of food and also to ensure that the consumer is not misled. These criteria, along with the evidence of technological need for the use of food additives, are important prerequisites for the use of food additives. Although these principles are established in the current legislation, I welcome the changes and additional clarifications that have been introduced to strengthen these important aspects. It is also a requirement that the legislation is kept up to date in the light of scientific and technological developments.
In this regard I can, in particular, support the amendments which have been introduced following EFSA's evaluation of the results of the Southampton study. These will require labelling of the possible adverse effects on children's behaviour which has been associated with certain food colours. This labelling will ensure that adequate information is provided to consumers who may wish to avoid these colours.
During the discussions on this proposal, there has also been some concern about the possible allergenic effects of some food colours which are commonly referred to as 'azo colours'. Specific procedures and legislation apply to potentially allergenic foods and I can, therefore, state very clearly that the Commission will request the European Food Safety Authority to explicitly address the potential allergenic effects of azo colours during the re-evaluation of these food additives. If necessary as a result of this re-evaluation the Commission will consider taking appropriate action to amend Annex III, part A, to European Parliament and Council Directive 2000/13/EC to provide adequate information to consumers suffering from food allergies.
In relation to enzymes, enzymes have been used traditionally in the production of foods such as bread, cheese, beer and wine. Enzymes can improve the texture, the appearance and the nutritional value of food, and can be used as alternatives to chemical-based technology. Up until now, the legislation on food enzymes has not been fully harmonised in the EU and, as a consequence, this lack of harmonisation has created barriers to trade and hindered growth in this field.
The successful conclusion of this proposed regulation will bridge the current regulatory gap by creating harmonised rules for the scientific evaluation, authorisation and use of food enzymes in the Community.
I would like to welcome the changes that strengthen the precautionary principle and the criterion of not misleading the consumer, which are underlying principles of the proposed regulation. I also welcome the change that clarifies further the interplay between the regulation on enzymes and the GM food and feed legislation.
In relation to flavourings, the proposal offers high protection for the consumer while allowing the industry to continue to develop new flavourings and new applications, in order to respond to the increasing consumer demand for more convenient foods. The framework will enable the European industry to maintain and consolidate its leading position in the global market.
Flavourings are used to impart or modify odour and/or taste of foods for the benefit of the consumer. The use of flavourings should not mislead the consumer about the nature or quality of his or her food. The new rules for the labelling of flavourings will indeed better inform the consumer and help to avoid the consumer being mislead.
During the discussions, there were differences of view on the need to include spices and herbs in the scope of the regulation. The Commission welcomes the agreement that has been found which will improve consumer protection and at the same time takes into the account possible impact on traditional uses.
I have listened carefully to Mrs Drčar Murko and I wish to assure her and also confirm that from the entry into force of the regulation the Commission will carefully monitor, based on information provided by the Member States, the development in the respective use of spices and herbs and natural flavouring extracts. With this information, and taking into account the latest scientific developments with respect to toxicological concern and consumer exposure, it will, if appropriate, propose amendments to Annex III, part B.
Mr President, Commissioner, I am now speaking on my own behalf, and I would like to start by congratulating the rapporteur, Mrs Drčar Murko, on the hard work that she has done, and the other shadow rapporteurs as well as the Slovenian Presidency and the Commission, for being prepared to negotiate in order to reach an agreement at second reading on this report. I would also like to thank the rapporteurs for the other reports in the package, Mrs Westlund and Mrs Doyle, as well as the shadow rapporteurs, for their help and collaboration in seeking solutions to the horizontal problems raised by these proposals.
The most controversial subject that has been raised in this proposal on flavourings, from the start of the debate, has been the biologically active principles that are naturally present in herbs and spices, which posed a major problem for herb and spice producers, as they found that they were unable to comply with the requirements of the proposal, given the special nature of their products: different harvesting locations, times of the year in which they were harvested, eating habits in the various countries, etc.
Regarding this aspect, I would like to say that what the Group of the European People's Party (Christian Democrats) and European Democrats has been aiming for since the start has been consumer protection. I therefore think that it is positive that an agreement has been reached with the Council and the Commission that the maximum levels shall not apply to certain substances where a compound food contains no added flavourings and the only food ingredients with flavouring properties which have been added are fresh, dried or frozen herbs and spices.
To conclude, I would like to welcome the fact that these proposals for legislation on the Food Improvement Agents package are going to be voted on tomorrow, because not only will they bring the legislation up to date but it will also be possible to assess the risks of marketing flavourings, which will provide a great deal of protection for European consumers.
Mr President, Commissioner, ladies and gentlemen, firstly, and on behalf of the Socialist Group in the European Parliament, I should like to congratulate the rapporteur on her work, for trying to find a consensus with the shadow rapporteurs and for the efforts made to try to reach the desired agreement between the parties.
The proposal for a Regulation on flavourings aims to clarify and update the rules on the use of flavourings and food ingredients with flavouring properties taking into account technological and scientific progress in the area of flavouring, developments in food legislation in the European Union and, at the same time, human health protection requirements.
The Regulation lays down the general conditions for the use of flavourings or food ingredients with flavouring properties, it includes a clear definition of flavourings, general rules for their use, rules on labelling and maximum levels for substances that pose a risk to human health. The compromise reached in this second reading process is the result of cooperation between the Commission, the Council and Parliament. Several meetings have been held, the more controversial points have been negotiated and there have been concessions from all sides. The agreement nevertheless reflects the principles of various amendments put forward by Parliament, which take into account two key objectives: informing consumers and protecting their interests, as well as protecting public health.
Flavourings and flavouring substances must be safe and their use should not mislead consumers. In this context, the new legislation lays down maximum levels for certain substances in flavourings and food ingredients with flavouring properties that are potentially toxic and of risk to human health, taking the European Food Safety Authority's scientific opinions into consideration. These maximum levels do not apply to three substances: estragole, safrole and methyleugenol, when present in compound foods to which no flavourings have been added and only food ingredients with flavouring properties in the form of herbs and/or spices have been added. Nevertheless, this exception shall be reviewed should scientific evidence come to light proving that their consumption carries health risks.
The notion of natural is still confusing for consumers but the new proposal for labelling natural flavourings does correspond more effectively to consumers' expectations as use of the term natural is limited to flavourings obtained from natural flavouring substances where at least 95% of the flavouring component must be obtained from the natural source referred to.
on behalf of the ALDE Group. - Mr President, as regards the regulation on additives, my group welcomed the proposal to modernise and harmonise European legislation and supported the rapporteur Mrs Westlund in her efforts to secure sustainable protection of consumers and their health, in particular the vulnerable groups of the population.
It is a fact of life that food manufacturers respond to the growing demand by steady development of new products, and their diversification is achieved mostly by adding additives. The legislation on foods should be proportionate and balanced while serving public health and guaranteeing a level playing field for food producers.
This principle is simple, but obviously there are many interpretations of it. Where can we achieve a substantial gain in terms of public health but at the same time not hamper the technological development of European food production?
We agreed on sound amendments I think - aiming to safeguard the interests of consumers, in particular with exact labelling - but we wanted to contribute to raising consumer awareness too. I am convinced that informed, attentive consumers can influence very much the production of prepared food in the European Union. We supported the amendments aimed at strengthening the Commission's proposal, particularly on three points: involvement in the authorisation procedure of additives, transparency of the authorisation procedure and specific conditions for authorisation.
on behalf of the Verts/ALE Group. - (SV) Mr President, our voters want good, safe food they can trust. Will they get it with these regulations? Parliament has succeeded in getting some improvements accepted. What I am personally very pleased about is that nanotechnology, in particular, will finally be regulated and can no longer be slipped onto the market without proper vetting. The inclusion of the environment as one of the criteria for the approval of additives is an improvement. The fact that the presence of azo dyes must be shown on labels is an improvement. So there are things to be glad about. Moreover, on the point of flavourings, Parliament has succeeded in ensuring that naturally flavoured products will not be completely disadvantaged in favour of the products of the artificial flavourings industry.
Despite this, I am surprised that the Council goes against the wishes of its voters. How can our governments actively oppose a text which says that additives must not mislead consumers into thinking that a food contains ingredients other than those it actually does? How can they actively oppose that? The ministers actively oppose the notion that there must be a special reason for using dyes in otherwise colourless substances. The Council of Ministers actively opposed a ban on azo dyes. They actively opposed a requirement that product labels must show that pesticides used as preservatives are included, so that the consumers would be aware of the fact.
I think that if we approve the proposal for the Greens for a ban on azo dyes in products for children, we shall force the Council out into the open to defend its position in the public debate. After all, it is easy for the Council to stick to its position on such matters when it negotiates with us behind closed doors, but what government will stand up and approve additives which we know lead to hyperactivity in children and which we have good reason to believe gives rise to allergies in children? I wonder whether the Commission could not go straight for a ban. Dyes are after all hardly essential and irreplaceable additives. Besides, there are dyes other than azo dyes. If we insist on applying the precautionary principle, as soon as EFSA has shown that there are allergy risks and a heightened risk of allergy, then all we have to do is to ban it. After that, we no longer need to discuss azo dyes.
I should like to start by expressing my sincere thanks to the rapporteurs and shadow rapporteurs for their cooperation on the devil of a job this has been. The end result may not be entirely as I should have liked, but I believe it represents the best that could be achieved in these political conditions.
As I see it, two things take precedence in all these dossiers: maximum consumer protection and complete transparency. As far as I am concerned, economic interests are entirely secondary to these two key concepts. Maximum consumer protection means systematic application of the precautionary principle. If it is not known with 100% certainty that something is safe, market authorisation should not be granted. Misleading the consumer at the time of purchase must also be prevented at all costs. Maximum transparency means that we do not yield to pressure from food multinationals to keep their formulae and production methods secret. Consumers have a right to know exactly what is in their food and the conditions under which it has been produced.
Assessing the four reports in the light of these two principles, I note that, even though they are not always perfect, they represent a clear improvement on the original proposals. They benefit consumer protection and transparency, and therefore I shall be supporting the compromises. It is a shame we were not able to also regulate GM labelling directly.
I should like to add one more thing by way of conclusion. I think it most extraordinary that, in new proposals such as novel foods, the Commission is launching the uniform procedure even before this has Parliament's approval. This does not strike me as showing very great respect for European democracy, to put it mildly.
(SK) I should first of all like to mention the work of Mrs Doyle and to thank her for her attempt to produce a balanced document, intended mainly to protect citizens' health.
Food enzymes are contained in many products consumed every day at every level of society, such as rolls and bread. It is therefore very important to monitor their production. It is also very important to ensure that they are harmless to health and to harmonise such control throughout the European Union.
It is very important to gain the confidence of citizens of the European Union in the preparation of European directives, especially in a period when Europe is being shaken by the scandal of 'rotting cheese recycling'. In order to prevent another such situation, we must concentrate not only on the preparation of a directive, but above all on monitoring its implementation in the various Member States. Since we know that up to 80% of food enzymes are manufactured by four companies, I think that quality control of production should not be a problem. Production methods, however, may become a problem and I therefore believe that Mrs Doyle's report is right to draw attention to this key problem.
(FR) Mr President, at a time when yet another food scandal is erupting in some EU Member States, even if it is doubtless due to fraud on a massive scale, it is no wonder that the consumer is questioning and expressing doubts regarding anything that might seem 'artificial'. The Europe that offers protection also guarantees consumer safety and public health.
Food additives, flavourings and enzymes play an important role in the manufacture of our food. This is why we need clear, harmonised rules regarding the safety, authorisation and sale of these substances in order to protect consumers and above all increase public confidence in the food produced using these substances. It is important, therefore, that the rules are based on reliable scientific opinion.
We also need to fill the legal void that has always existed at European level when it comes to enzymes, which are used in the manufacture of bread or dairy produce, for example. I am delighted to see that additional safeguards have therefore been introduced to ensure transparency through clear and more comprehensible labelling. This is particularly important where these products are also said to be 'natural'.
A key aspect of the draft legislation lies in the introduction of a single common authorisation procedure for food additives, flavourings and enzymes, with a safety assessment carried out by the European Food Safety Authority for all of these, which are certainly being used increasingly in the food industry.
Of course, Parliament will be watching to see that these substances are monitored. Under no circumstances should food additives endanger the health of consumers or mislead them, because it is absolutely essential that we guarantee consumer protection and food safety while at the same time maintaining the innovativeness and competitiveness of the food industry.
Mr President, I should like to talk to the Commissioner about one of the reports on food additives, and in particularly about the food colourings known as azo dyes. I am extremely pleased that we have some very good news: from now on they will have to be labelled on all food products. I want to congratulate Åsa Westlund, who has worked very hard to get this. When she started out on this work, nobody was suggesting there could be such progress, and yet we have got progress. It is a real improvement on the status quo. But I do not think it goes far enough.
You will be aware I am sure of the study by Southampton University last Autumn which shows a link between the behaviour of children who are fed a cocktail of different sweets and soft drinks and azo dyes. It is a very serious study; it was published in The Lancet. It is peer-reviewed and it is so serious that the United Kingdom, through its Standards Agency, has now called for a ban on these colourings in food products. Many companies in Europe are voting with their feet and are actually phasing them out voluntarily.
The single market is failing on this issue already. It is quite well known that these products have no dietary value, and there are natural flavourings available. I saw something in one of our newspapers asking: 'Do we need an end to Smarties?' (these are very brightly coloured sweets), but there are perfectly good natural alternatives to those colourings available. We do not need to have these colourings.
We welcome what has happened today but hope you will keep working with the European Food Safety Authority to speed up its work on reviewing these substances. I do not think people in Europe want these artificial colourings, and I think we should be looking more at what people need to have in their food, not what companies want to add. I hope you will push the EFSA to work more quickly and to get a resolution to this problem.
Mr President, I wish to speak about the food enzymes proposal on which I was a shadow rapporteur. In that respect I would like to offer my congratulations to Mrs Doyle - and I hope she gets here safely from Ireland tonight - for an excellent report.
I also wish to express my thanks for the very good cooperation afforded to the shadow rapporteurs, a cooperation which was always conducted in a spirit of understanding, an effective exchange of political as well as adequate scientific wisdom.
This cooperation was good enough to produce a much-desired compromise which has widespread support across the political groups of this House, and which I believe contains many eminently sensible parameters which will strengthen the piece of legislation under consideration, and will make it much more effective and more easily applicable.
With this compromise package in mind, I think that the objective of the proposed regulation - which, as is well known, is to harmonise legislation controlling the use of enzymes in food processing in the EU, with the primary aim of protecting human health but also secondarily to promote fair trade and competition - will be very largely achieved.
We are particularly pleased that the precautionary principle, which is held in sacred regard not just by my group of MEPs but by the large majority of MEPs in Parliament in general, features prominently in this report, and this should make European consumers feel that much is being done to secure the protection of their health as regards enzymes in food.
Additionally, special emphasis is placed on guaranteeing that the information given to the consumer is precise and useful.
As expected, the issue of GMO involvement has been an area of some controversy. However, a sufficient compromise has been reached.
In concluding, I wish to say that this is a good report and my group will strongly support it.
Mr President, we talk a great deal here about protecting children. Evidence abounds to suggest that artificial flavourings and supplements are detrimental to the health of children on many counts. Firstly, we can consider the 435% increase we have seen in the rates of children with autism in the last 15 years and the rates of ADHD, which currently affects 3-5% of children. Then we can consider the symptoms attributed to flavourings, of which there are so many, but let us take as an example MSG, which is found in children's sweets, drinks, snacks and dinners. There are 92 symptoms, but among them are hyperactivity and mood irregularities.
As a mother myself, my primary concern in food is safety and transparency. I feel that we are seriously compromising children and their ability to learn when we allow cocktails of colourings, preservatives and additives into their food. Children need good fresh food, grown as locally and naturally as possible. Therefore, let us really begin to protect children.
(DE) Mr President, ladies and gentlemen, my thanks to all the rapporteurs, especially Mrs Drčar Murko and Mrs Ayuso, for their constructive cooperation and trust. The Food Improvement Agents package will lead to uniform, harmonised rules on the use of additives becoming applicable throughout Europe. In the future, too, when additives, enzymes and flavourings are used in food, there will be a high level of consumer health protection - which is the way it should be.
The package adapts the current legislation to the technical and scientific developments in the area of food additives. Where there is a scientific basis that indicates health risks, threshold values must be set so as to prevent all hazards.
However, we must not become hysterical or incite unwarranted panic. There are food additives such as konjac, a humectant, and beeswax, an anti-caking agent, which have been used in the preparation of food and drink for centuries. In addition, certain stone fruits such as cherries, peaches and apricots naturally contain small amounts of hydrocyanic acid, yet we have been eating these fruits for thousands of years without any problems. Similarly, some herbs and spices naturally contain substances which, in high concentrations, can cause health problems. Yet we have been using herbs and spices such as basil, tarragon and nutmeg in the preparation of our food since the year dot without any problems, but only in small, safe doses, of course.
I therefore welcome the compromise in the new Regulation on flavourings and certain food ingredients with flavouring properties for use in and on foods. Where there is no cause for concern, exceptions are made to the threshold values, although only when exclusively fresh or dried herbs are used for food preparation. This way, we promote the use of natural products and natural ingredients, so that recipes with thousands of years of history, such as Italian pesto, will be maintained into the future.
(HU) I welcome the fact that, after the REACH regulation and the regulation of pesticides, we are turning to the regulation of the use of frequently condemned chemical substances and food additives.
The effect of the increasing number of scandals has been that European public opinion is thinking about these substances, which are suspicious for consumers, with ever greater concern. An average person consumes approximately 3 kg of the roughly 2 600 different additives with E numbers each year, without being clear about their harmful effects.
There have already been some well-founded accusations relating to a significant proportion of additives. Additives create a false impression in consumers and give foods vivid, bright colours that are not found in nature. In addition to this health risk, they also cause psychological damage to children, accustoming them to unnatural foods when it is precisely a return to natural foods that we must make more popular among young people and adults alike.
I would like to congratulate Mrs Westlund on her report; what she has managed to achieve is that, under the new legislation, additives that are harmful to human health and to the environment may no longer be used in future. It is important that hazardous substances like the azo food colourings that cause hyperactivity in childhood at least be marked on foods, although I also agree with my fellow Members that we should have adopted a ban.
I do, however, regret the fact that, despite the recommendation of the Parliament, additives containing GMOs need not be marked strictly. A large part of the European population does not want to consume foods containing GMOs, and according to the polls 90% of them expect to know whether or not a given food contains GMOs. We cannot neglect our citizens' healthy concern and right to information to this extent.
By the way, a few of my colleagues and I are protesting in a statement that the Commission wants to introduce new GMOs to Europe by stealth. We must protect everyone's right to natural, healthy foods.
(DE) Mr President, Commissioner, ladies and gentlemen, we owe our thanks to the rapporteur, Mrs Westlund. She worked with a great deal of commitment and very cooperatively. I welcome this, and it means we can also be happy with the result. I believe that the new Regulation on food additives has achieved a satisfactory result for both manufacturers and consumers.
The current legislation on food additives is almost 20 years old. With the transfer of new directives and two decisions into two regulations, the text has been simplified and updated in accordance with new technological and scientific developments. It is a very good achievement to have a positive list that clearly states which substances can be used. I believe this is a good thing, and I am also in agreement with the use of the comitology procedure when new substances have to be added. We should act quickly here.
I am satisfied with the rules on GM products. We need both authorisation procedures - there will be assessments - and so I do not see why we should not proceed accordingly here, as some Members have said. Granted, thinking about azo dyes - the results of the Southampton study are indeed available - we also have to take note of the fact that the European Food Safety Authority has developed a study that has published an initial verdict in which it clearly states that the Southampton University study is not infallible. It is not 100% reliable. We must not become hysterical and start striking out because a procedure has been instituted.
The licensing procedure via the Food Safety Authority is excellent, but what bothers me - and here I should like to ask the Commission to have a rethink - is that we are giving the Food Safety Authority nine months for authorisation or risk analysis. The Commission also needs nine months to take a risk management decision. A business must therefore wait 18 months before receiving permission to place the product on the market. This is a long way from bureaucracy reduction, so we really ought to put some thought into how it could be done more quickly.
(PL) Mr President, the entry into force of new regulations concerning the principles for the use of artificial additives (enzymes, flavourings) in food products not only unifies legislation in this area, but also supports consumer health protection and facilitates food sales within the European Union. Harmonisation of enzyme use in the EU has the backing of the European food industry, which is concerned not only with the unification of principles, but also, above all, that consumers do not lose faith in their products.
As one such consumer, I would like to be sure that the food I buy is safe. The hundreds of artificial additives and the thousands of flavourings added to foods must not harm our health. Quality requirements must ensure that safety is fully maintained. It is important for foods to retain their natural character to the greatest possible extent.
(PL) Mr President, there are three issues in this debate to which I would like to draw attention.
Firstly, support must be given to the European Commission in its efforts to unify the procedures for issuing permits to use food additives - enzymes and flavourings - in the European Union, and particularly to increase the transparency of these procedures.
Secondly, the procedures for issuing permits must be directed towards maximum protection of consumer health. The consumer should be convinced that both European and national institutions are on the alert to provide him or her with maximum health protection and that, thanks to their functioning, he or she is getting healthy food that is as natural and safe as it can be.
Thirdly and finally, the principles of fully informing the consumer about the additives contained in food must be observed. Information on this subject must be clearly marked on the pack, and also drawn up in language that is clear and comprehensible to the consumer.
(DE) Mr President, I should very much like you to support the proposals put forward by the Group of the Greens/European Free Alliance, because we want a ban on azo dyes. European consumer policy is characterised by safety, but also by the application of the precautionary principle. Without a ban, the precautionary principle would be trampled underfoot. Furthermore, there is technically no need for azo dyes because alternatives exist. This therefore amounts to deceiving the consumer; it leads people to believe something that is not really the case.
I would urge you again to take this alarming study seriously and really apply the precautionary principle - which, after all, we have enshrined in European law. I would also urge you once more to also close the labelling gap for additives manufactured using genetic technology - we are currently trying to close the labelling gap for GM products of animal origin, and it would be downright ludicrous if we did not take this opportunity.
What we need is a well-rounded authorisation procedure that takes due account of the precautionary principle but has no labelling gaps, and in which consumers have the right to make a free choice about what they eat.
(SK) I appreciate the efforts of the rapporteur to achieve greater transparency in the process of approving food additives, flavourings and enzymes and to strengthen consumer protection, especially for those who are allergic to certain substances.
Food additives should be constantly monitored and reassessed on the basis of changing conditions of use and new scientific information. Many of them are manufactured from chemicals and, in long-term use, may have a negative effect on health. It is therefore very important to mark the products in a way which is clear and obvious to consumers. This involves consumer products and there may be consequences associated with inadequate or no product marking.
I should also like to stress my view that, for example, genetically modified foodstuffs should be clearly and legibly marked, as in Canada for example where they consume canola or rape seed oil.
Member of the Commission. - Mr President, I welcome the successful conclusion of this package of proposals and hope that Parliament will support the compromise proposal tomorrow. More importantly, this package will strengthen consumer protection and food safety. I particularly note some of the difficult issues which have been discussed and appreciate the desire to find a compromise. In this respect I would like to express once again my thanks to the three rapporteurs for their hard work and for the very good cooperation that they had with the Commission in order to reach this compromise proposal.
In particular, I would like to thank Mrs Westlund for her efforts in relation to the colourings. She knows very well that the Commission supported her proposals. We have reached a compromise proposal, but I assure you we will not remain complacent. We have already asked the EFSA to re-evaluate all their authorised additives, and if the EFSA's opinion indicates that direction we will not be hesitant in applying new rules regarding these additives.
I would like to say this in general as well because, as I said, the EFSA re-evaluates all the substances. If at any time for any substance the position of the EFSA indicates that there is any risk to human health, we will not hesitate in making use of our prerogative and push for an amendment.
There was a question regarding enzymes and the GM Food and Feed Regulation. If an enzyme is extracted from a genetically-modified organism which is covered by Regulation (EC) No 1829/2003 on genetically modified food and feed, its GM origin will be indicated on the label. However, the scope of Regulation (EC) No 1829/2003 excludes food, including enzymes produced by fermentation using genetically-modified micro-organisms. The purpose of this proposal is to catch these enzymes for the safety assessment authorisation, but not for specific GM labelling.
Mention was made regarding the period of nine months given to the Commission to make its risk management. The proposal provides for nine months for the Commission to present a proposal to the standing committee for an opinion. This is the maximum time proposed and of course in many cases proposals for updating the list will be presented in a shorter time. However, there are cases, notably for food additives, where nine months will be necessary for the Commission to consult Member States and all relevant stakeholders on various matters. This can only be achieved if adequate time is available for the stakeholders to respond, so I think that a maximum of nine months is not an exaggerated period.
I would like to end by thanking you once again for your cooperation and I look forward to the adoption of the proposal at tomorrow's sitting.
rapporteur. - (SV) Mr President, let me once again thank Commissioner Vassiliou for her support on azo dyes. We really appreciate that this was one of the first matters you had to attend to when you took office. It showed that you are ready to take up your responsibility in the Commission, not just to follow EFSA's recommendations, but also to make it your business to undertake an independent assessment of all aspects associated with the legislation. You have really shown that you are ready to take up that responsibility.
I think that the debate here this evening has made it clear that the European Parliament will of course also be closely following EFSA's review of the allergenic effects of azo dyes and will be looking closely at the Commission's position on that assessment. It goes without saying that we shall also examine other studies which will be presented on the effects of azo dyes on children's behaviour, for example, in order possibly to return to this matter later.
Finally I would also like to say that it is one thing to draft legislation, but the legislation also has to be applied. I think that many consumers share my view that we are in fact often tricked in the shops today. I would like the Member States - and I think this is a justifiable demand - to tighten up their inspection systems and, together with the Commission, ensure that the legislation we have to vote on tomorrow is actually followed and complied with, so that consumers will not get home, for example, with a pot of fruit yoghurt believing it to contain a lot of fruit or berries, only to discover that it contains nothing but dyes when they read the package carefully.
(FR) Mr President, the food industry uses 300 food additives, 2 600 natural or artificial flavourings, plus traditional diastases or enzymes and also azo dyes. This is why our laws need to be harmonised. Since it concerns goose and duck liver, preserved truffles or snails, we can clearly understand why there are a dozen laws, plus the four regulations tabled for a common authorisation procedure with the list of products.
Yes, these additives increase the risk of sometimes serious allergies, but perhaps the precautionary principle has been taken too far here. In 2008, a year when the global food crisis is rampant, when, Mr President, Italy is selling us dioxin-contaminated mozzarella, a business worth EUR 10 million, I find it hard to believe that the 15 million unemployed in Europe should be particularly worried by enzymes and flavourings, although it is typical of the European Union to concern itself with the infinitely small in an infinitely large world.
Mr President, in addition to what has already been said today, I wish to reiterate that flavourings have considerable market value. When harmonising national rules aiming at securing the microbiological safety of prepared food, European legislators must be aware of the sensibility of the area and try to avoid distortions of the market. I hope that this will be the case, and I thank Commissioner Vassiliou for the statement she made today.
We have come a long way with the Council and the Commission by clearing up contentious areas, excluding as many ambiguities as possible and reaching the second-reading agreement.
Apart from food safety and the strengthening of the internal market, other consumer interests also needed to be taken into account. Prominent among them was the desire for food to be as natural as possible. It is not necessarily the case that all flavourings are safe from a toxicological point of view and, at the same time, beneficial to consumers. Parliament wanted to highlight in particular the right of the consumer to choose.
In the procedure for approval of flavourings, 'reasonable technological need', for example, tackles other European strategies, such as the fight against obesity, since the addition of excessively potent flavourings can mask the poor quality of prepared food. I think that this has been made clear enough in the recitals.
Concluding, I wish to thank all who were involved in the work on the food improvement agents package and helped us to make practicable and enforceable regulations.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - I would like first of all to congratulate the rapporteurs on these reports on food additives, enzymes and flavouring. It is essential that our Parliament pays the utmost attention to these regulations as they have a huge impact on public health and we ought therefore to ensure that the amendments we supported on first reading are included in the final text.
Protecting consumers' interests and ensuring food security must remain here our first priorities. We should - in line respect to the precautionary principle - avoid the use of certain compounds for which we lack reliable data and independent scientific assessment on their consequences on consumers' health. We ought indeed to ensure quality and safe food for our citizens and should therefore develop efficient methodologies to list and monitor the effects on consumers' health of potentially dangerous compounds.
Moreover, we have to increase transparency in the production, the labelling and the authorisation procedures as well as harmonising regulations on additives, enzymes and flavouring to set up a coherent regulatory package ensuring better consumer protection and public health. While ensuring consumer's protection the real challenge is to actually regain consumers' confidence and ensure a quality food production for their benefit.